FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July , 2016 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO PUBLICLY HELD COMPANY AND AUTHORIZED COMPANY CNPJ/MF No. 47.508.411/0001-56 NIRE 35.300.089.901 MINUTES OF THE MEETING OF THE BOARD OF DIRECTORS HELD ON JULY 14 th , 2016 1. DATE, TIME AND PLACE: On July 14 th , 2016, at 09:00 a.m., at the head offices of Companhia Brasileira de Distribuição (“ Company ”), at Avenida Brigadeiro Luís Antônio, No. 3.142, City and State of São Paulo. 2. CONDUCTION OF THE MEETING: Chairman : Mr. Jean-Charles Henri Naouri; Secretary : Mrs. Ana Paula Tarossi Silva. 3. CALL TO ORDER AND ATTENDANCE : The call to order was waived pursuant to paragraphs first and second of article 15 of the Company’s Bylaws and articles 7 and 8 of the Internal Regulation of the Company’s Board of Directors. All of the members of the Company’s Board of Directors attended the meeting, namely, Messrs. Jean-Charles Henri Naouri, Arnaud Strasser, Carlos Mario Diez Gomez, Carlos Mario Giraldo Moreno, Eleazar de Carvalho Filho, Jose Gabriel Loaiza Herrera, Luiz Aranha Corrêa do Lago, Luiz Augusto de Castro Neves, Maria Helena dos Santos Fernandes Santana, Ronaldo Iabrudi dos Santos Pereira and Yves Desjacques. 4. AGENDA: Analysis and resolution to raise R$ 500,000,000.00 through the issuance of Promissory Notes under the terms of CVM Instruction No. 476. 5. RESOLUTIONS: As the meeting was commenced, Messrs. Members Board of Directors examined the item comprised in the Agenda and, after discussions, resolved to approve, unanimously and without reservation, based on the favorable recommendation by the Financial Committee, to raise R$ 500,000,000.00 (five million reais) through the second (2nd) public issuance of promissory notes of the Company, for public distribution with restricted distribution efforts, pursuant to CVM Instruction 476/09, with the following characteristics: (i) quantity and serial number of Promissory Notes: two hundred (200) Promissory Notes, which will be issued in a single series; (ii) unit face value: R$ 2,500,000.00 (two million five hundred thousand reais) in the respective Issuance Date, as defined below ("Unit Face Value"); (iii) total amount of the issuance: R$ 500,000,000.00 (five hundred million reais); (iv) form and proof of ownership: the Promissory Notes will be issued in physical form, and will be held in custody by the institution hired to provide custodian services for physical custody of the Promissory Notes ("Custodian"), and, for all legal purposes, ownership of the Promissory Notes shall be evidenced by the possession of deeds. The issued Promissory Notes shall circulate with endorsement of mere transfer of ownership, with no guarantee. In addition, it shall be recognized as proof of ownership the statement issued by CETIP S.A. – Mercados Organizados ("CETIP") on behalf of the holder of the promissory note, for the notes deposited electronically with CETIP; (v) date of issuance: the date of issuance of the notes shall be the date of their actual subscription and payment ("Issuance Date"); (vi) maturity of the Promissory Notes: maturity of the Promissory Notes shall occur within 180 (one hundred eighty) days counted from the Issuance Date of the Promissory Notes, subject to the possibility of Optional Early Redemption or eventual early maturity, provided that all Promissory Notes shall have the same expiration date ("Expiration Date"); (vii) subscription price: the Promissory Notes shall be paid in cash upon subscription, in Brazilian currency, in accordance with the liquidation rules applicable to CETIP, which may be subscribed with premium or discount; (viii) distribution and trading: the Promissory Notes shall be deposited (i) for distribution in the primary market and subscribed according to CETIP's procedures, exclusively via MDA – Módulo de Distribuição de Ativo ("MDA") (asset distribution module), managed and operated by CETIP, with the distribution financially liquidated in accordance with the procedures of CETIP; and (ii) for trading in the secondary market through the Module CETIP21 – Títulos e Valores Mobiliários, managed and operated by CETIP, and negotiations financially liquidaded and the Promissory Notes electronically deposited with CETIP.
